 In the Matter of LASALLE STEELCOMPANYandUNITED STEELWORKERS OFAMERICA, DISTRICT31In the Matter of LA SALLE STEELCOMPANYandUNITED STEELWORKERS OF AMERICA,LOCAL 1100 (C. I.0.)Cases Nos. 13-C-0-481 and 13-R-2869, respectively.-DecidedFebruary 6,1947Mr. Robert 1'. Drake,for the Board.Messrs. Lee C. ShawandEugene F. Scoles,of Chicago,Ill., for therespondent.Mr. John F. Cusack,of Chicago, Ill., for the Association.Mr. Norman L. Harris,of Chicago, 111., for the Union.Mr. William C. Baisi iger,of counsel to the Board.DECI SIONANDORDEROn May 8, 1946, Trial Examiner David Rein issued his IntermediateReport in the above-entitled proceeding, finding that the respondent,La Salle Steel Company, had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. In the Intermediate Report,the Trial Examiner further found that the respondent had interfered'with an election conducted by the Board on April 20, 1945, among therespondent's employees to determine representatives for the purpose of,collective bargaining, paid he recommended that the election be set aside.The Trial Examiner also found that the respondent had not engagedin unfair labor practices within the meaning of Section 8 (2) of theAct, as alleged in the complaint, and recommended dismissal of thatallegation.Thereafter, the respondent and La Salle Steel Employees'Association, Inc., herein called the Association, filed exceptions to theIntermediate Report and supporting briefs.On December 3, 1946, the Board heard oral argument at Washing-ton, D. C.The respondent and the Association appeared and partici-pated in the argument; -United Steel Workers of America, affiliated-'No exception to this finding and recommendation was filed.72 N. L. R B, No 78411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Congress of Industrial Organizations, herein called theUnion, did not appear.2The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the respondent andthe Association, the arguments advanced at the oral argument, andthe entire record in the case, and hereby adopts the Trial Examiner'sfindings, conclusions, and reconnnendatious, with the exceptions andmodifications noted below :`1.The Trial Examiner found that the respondent, by the conductof Vice-President See, Superintendent Evens, and Foremen Sylwes-trowicz and Walker, violated Section 8 (1) of the Act.We agreewith the Trial Examiner, except insofar as he relies upon ForemanWalker's remark to employee Skaggs. It is clear from the record thatWalker was merely recounting his own previous experience withunions and had reference to the "A. F. L." and not to the union hereinvolved.As to the other conduct embraced in the Trial Examiner'sfinding, we find no merit in the respondent's contention that it wasprotected under the constitutional guaranty of free speech. Certainly,the interrogation of employee Balash by Foreman Sylwestrowicz asto whether Balash had attended a meeting of the Union, and Sylwes-trowicz's later solicitation of Balash to join the Association, consti-tuted acts of unlawful interference and intimidationper se.Likewise,Vice-President See's statement to representatives of the Association"that he wanted the Association kept running" and the pressure ex-erted upon employee Sutkowski by Superintendent Evens to enlist hisaid in supporting the Association and defeating the Union, were notmere expressions of opinion, but constituted conduct designed to throwthe full weight of management's prestige and economic power behindthe Association. Indeed, the remarks of these two important repre-sentatives of management, especially when viewed in the light of theattending circumstances, were in the nature of directives or orderswhich employees do not normally feel free to ignore.2.With respect to the respondent's no-solicitation policy, we agreewith the Trial Examiner insofar as he found that the no-solicitationrule promulgated by the,respondent in its letter of April 19, 1945,which prohibited union solicitation on company property outside ofworking time, constituted an unreasonable impediment to self -organi-2By written motion dated December 5, 1946, the Union requested a further opportunityto argue orally before the Board or to submit a brief. The motion is hereby denied forthe reason that all parties were theretofore afforded an opportunity to present oral argu-ment to the Board and to file briefs, and no sufficient season was alleged for grantingthe relief requested. LA SALLE STEEL COMPANY413zation and was therefore violative of the Act.3However, we are notconvinced by the record, and we do not find that the respondent other-wise applied its no-solicitation rule in a discriminatory manner.3.The Trial Examiner found that the respondent's-letter of April19, 1945, was violative of the Act.He rejected the respondent's de-fense of free speech on the ground that the letter was an integral part,of the respondent's campaign against the Union, and on the furtherground that the respondent unlawfully distributed the letter to itsemployees by attaching copies thereof to the employees' time cards.We do not share all his views.While the letter may have been, as found by the Trial Examiner,a subtle "appeal to the employees to vote for the status quo, that isthe Association," it contained no express or implied threat of reprisaland, with one conspicuous exception, appears on its face not to havecontained more than the sort of expression of opinion that is pro-tected by the Constitution.Were it not that the letter contained thefirst verbal promulgation of an unlawful no-solicitation rule, whichforbade union activity outside of working hours, we would not holdthat its circulation constituted a violation of Section 8 (1) of the Act.Unlike the Trial Examiner and Mr. Houston, we do not believe thatthe letter can reasonably be regarded as an inseparable and integralpart of the respondent's antecedent unfair labor practices which werecoercive in nature, for these all occurred in 1944,approximately 6months earlier.4Nor do we agree with our dissenting colleague thatstatements contained in the letter that employees would be protectedin their right to work "irrespective of membership or non-member-ship in any labor organization" and that the respondent would notbe "a party to any agreement" whereby employees would be "com-pelled to pay for the right to continue to work for this company,"did violence to the employees' rights.These statements did not estab-lish such a fixed determination by the respondent not to bargain laterconcerning union security as can reasonably be regarded-as constitut-ing interference with the rights of employees within the meaning ofSection 8 (1) of the Act.5We do not agree with the Trial Examiner that the means employedby the respondent to distribute copies of the letter among the employeeswas unlawful.Apparently the Trial Examiner analogized the re-SeeMatter of Republic Aviation Corpoation,51 N. L. R B 1186, enf'd 142 F (2d)193 (C C. A 2), affirmed 324 U. S. 793;Matter of Lake Superior Lumber Corporation, 70N L R B. 1784 See the separate opinion of Chairman Herzog inMatter of Fisher Governor Company/,71 N L R B 1291"Matter of M T Steffens and Sons Company (Merrimack Woolen Mills),68 N LR B 229, is hardly authority for Mr. Houston's contention, as the majority of the Boarddid not agree with his views in that case 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's conduct in attaching the letter to the employees' time cardsto the situation where an employer requires his employees to attenda meeting at which he expresses his views on unions.We see noanalogy.4.We agree with the Trial Examiner that the respondent, by an-nouncing, on the very day of the election, that the National War LaborBoard, herein called the W. L. B., had approved wage increases forthe employees, interfered with its employees' freedom of choice in theelection of April 20, 1945, in violation of Section 8 (1) of the Act.In January 1945, the respondent and the Association filed with rW. L. B. a formal application requesting authorization to grant cer-tain wage increases and vacation allowances.On April 12, 1945, theapplication was approved and on April 18 the formal authorizationpapers were mistakenly mailed by the W. L. B. to another companywhich, on April 20, informed the respondent by telephone of the re-ceipt and contents of the papers. Immediately upon receipt of thisinformation and notwithstanding the fact that an election was thenbeing held among the respondent's employees, Vice-President See in-structed Foreman Steward to "Go over there and tell the boys thatthe 4-cent and 6-cent raise is already in," dictated the notice set forthin the Intermediate Report, and caused it to be posted in the plant.That the respondent was motivated to take this action by a desireto influence the results of the election against the Union, as found bythe Trial Examiner, is indicated by the fact that it immediately postedthe notice in the plant, without awaiting receipt of the formal author-ization papers and by the fact that in publishing the announcementto its employees, it took particular pains topoint out the part playedby the Associationin securing the wage increases.Moreover, quiteapart from the respondent's motive, we are convinced and find thatthe timing of the announcement prevented a free choice by the em-ployees in the election.°We, accordingly, sustain the Union's objec-tion to the election based on the respondent's publication of the actiontaken by the W. L. B., and we shall therefore set aside the electionheld on April 20, 1945.When the Regional Director advises us thatthe time is appropriate, we shall direct that a new election be heldamong the respondent's employees.5.The respondent and the Association contend that, even if theBoard adopts the Trial Examiner's unfair labor practice findings,there is no justification for his recommendation requiring the respond-ent to withdraw and withhold recognition from the Association unlessand until the Association is certified by the Board as the exclusivebargaining representative of the employees.We find no merit inthis contention.While the record fails to establish a violation of0 SeeMatter of Continental Oil Company,58 N L R B 169,Matter of Goodall Com-pany,68 N. L R. B. 252 LA SALLE STEEL COMPANY415Section 8 (2) of the Act, as alleged in the complaint, we neverthelessfind, as did the Trial Examiner, that the respondent, by expressing anopen hostility toward the Union, while at the same time indicating apreference for the Association, by Vice-President See's statement thathe "wanted the Association kept running," by Foreman Sylwestro-wicz's soliciation of one employee to join the Association, and byposting the notice of the W. L. B.'s approval of the wage raise appli-cation filed by the Association and the respondent, assisted the Associ-ation in violation of Section 8 (1) of the Act.To permit the respond-ent now to treat with the Association as the employees' exclusivebargaining representative would have the effect of perpetuating therespondent's unlawful assistance and would give the Association un-warranted prestige which might affect the employees' choice ofrepresentatives in the election to be conducted on some future date.Indeed, under settled Board doctrine, the respondent is already en-joined under the Act from bargaining exclusively with any labororganization until the existing question concerning the representationof its employees has been finally determined by the Board in anotherelection.,Therefore, we find that the policies of the Act can bestbe effectuated by requiring the respondent to refrain from enteringinto,a collective bargaining agreement with the Association or other-wise dealing with the Association as the bargaining representative ofits employees unless and until the Association shall have been certifiedby the Board as such representative."_ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,LaSalle Steel Company,IIamuiond,Indiana, and its officers,agents, successors,and assignsshall:1.Cease and desist from :(a)Encouraging activity on behalf of and membership in La SalleSteelEmployees' Association,Inc.,while discouraging activity onbehalf of and membership in United SteelWorkersofAmerica,C. I. 0.;(b)Prohibiting union activity on company property during non-working time;(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right of self-organization,to form'SeeMatter of Midwest Piping and Supply Co,Inc.,63 N. L R. B. 1060;Matter ofFlotillProducts,Inc,70 N L R.B, 119;'Matter of Lincoln Packing Company,70N. L R. B 135.8SeeMatter of Broug7aton's Farm Dairy, Inc.,68 N L R. B. 677.731242-47-vol 72-28 11416DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist United Steel Workers of America,.affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Rescind immediately its rule prohibiting union activity oncompany property, insofar as it applies to the employees' non-work-ing time;(b)Refrain from entering into any collective bargaining contractwith La Salle Steel Employees' Association, Inc., or otherwise dealingwith it as the bargaining representative of any of the respondent's ein-ployees unless and until said Association shall have been certified assuch representative by the Board;(c)Post at its plant at Hammond, Indiana, copies of the noticeattached hereto marked "`Appendix A." °Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said,notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FURTHER ORDERED that the election held on April 20,1945, amongemployees of the respondent at its plant in Hammond, Indiana, be.and it hereby is, set aside.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent engaged in unfair labor practices within the meaningof Section 8 (2) of the Act, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON, dissenting in part :In its preelection letter to its employees, the respondent announceda rule prohibiting solicitation by employees on their own time anddeclared that membership in a. labor organization would never bea condition of employment in its plant, anticipatorily refusing, there-fore, to bargain concerning union security in the event of a unionIn the event this Order is enforced by decree of a Circuit Court of Appeals, there shallbe inserted, before the words "A Decision and Order," the woi ds "A Decree of The UnitedStates Circuit Court of Appeals Enforcing " LA SALLE STEEL COMPANY417victory at the polls.These elements of employer conduct are recog-nized violations of Section 8 ^1) of the Act.10Consequently, thisletter, standing alone, is coercive.Despite the intrinsic illegalityof the letter, however, my colleagues have applied a theory of separa-,bility to it and find It a legitimate exercise of free speech.Thismetamorphosis is achieved by separating from the body of the letterthe two elements I have noted; the excision is then pronounced ashaving cured the patient.The implications of this sort of surgerydisturb me.I am sharply aware, especially in view of recent decisions of theBoard," that there is an area for disagreement as to whether inde-pendent behavior of an illegal character by an employer illegalizesa speech or letter which otherwise might be privileged. Such casesinvolve determinations as to whether the whole course of an employ-er's conduct, including the speech or letter, may properly be foundcoercive.The promise in those cases is that the speech or letter,except for the impact of the independent behavior, is privilegedunder the constitution.In deciding that type of issue there may beroom for application of a theory of separability.The true test must always be, of course, whether the inter-relationof the independent behavior and the speech or letter is so close asto negative any reasonable inference that the employees affected could-dissociate one from the other.Because this involves an exercise ofjudgment in matters of degree, there is obviously room for honestdifference of opinion. It is a different matter if the speech or letteritself contains elements traditionally vidwecl as coercive.When thathappens, it seems to me, reality demands that we examine the speechor letter in the same way the employer presented it to his employees,i.e., as a single entity to be considered as such. If, therefore, withinits four corners there is a coercive appeal or threat of reprisal'12 thenthe speech or letter is not privileged.Refinements such as are sug-gested by the rationale of the majority ignore the concrete fact thatemployees are affected byeverythingtheir employer says or does inthese circumstances. I can find, therefore, no basis, either in soundpolicy or the law for dissecting the preelection letter in this case.10 SeeRepublic Aviation Corporation,324 U. S.793, with respect to the prohibition ofsolicitation;see alsoBergmann's, Inc, 71N. L.R. B. 1020,andM. T Stevens and SonsCompany(dissenting opinion and cases cited therein), 68 N. L. R. B 229, with respect tothe anticipatory refusal to bargain concerning union securityn Bergmann's Inc,71 N L R B 1020, in which Chairman Herzog did not participateFisher Governor Company,18-C-1224, 71 N.L. R B 1291, issued December 31, 1946, butnot overruling theBergmanncase issued about 2 weeks before11 f find a distinct threat in the no-solicitation rule because its clear meaning is thatany violation would be met by disciplinary actionIn view of the fact that the ruleis an illegal impediment to self-organization,any discipline for its violation is, in effect.a reprisal for legitimate and protected activity 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDApart from these considerations, however, the letter mustalso beerejected asan interferencewith the statutory rights of these employeesfor it forms, in my opinion, an integral part of the respondent's pro-gram to stifle self-organization among its employees.Testimonywhich we have credited establishes that in September and October1944, when the Union commenced its attempts to organize these em-ployees, the respondent, through its vice president, general superin-tendent and lesser supervisory employees, undertook to dissuade themby engaging in conduct which my colleagues and I agree constituteunfair labor practices.Evens, the general superintendent, called em-ployee Sutkowski to his office (the first time in 12 years Sutkowskihad ever visited Evens' office) and told him, in effect, tljat the unionwould not prove advantageous to older employees.Evens stated, insubstance, that the seniority system then operative could no longer beused if the Union became the bargaining representative, because,presumably, of a difference in union seniority standards.Evens alsoadverted with approval to efforts of several older employees to "stopthe CIO," and suggested that Sutkowski follow their example. Evens,,at about this time, questioned employee Coffing in his office as to whythe employees approved of the CIO. Evens stated that the respondentwould give the employees "anything that the CIO would give," andasked what the employees "wanted from the CIO." Foreman Sylwes-trowicz, also during the initial stage of the organizational activity ofthe Union, advised employee Balash not to pay attention to CIO hand-bills and that the employees "didn't need any union." Sylwestrowiczstated that he thought that the CIO would never "get into La SalleSteel."On the day following this conversation Sylwestrowicz askedBalash, if he had attended a union meeting, and, at another time, toldBalash that the Association was becoming active.He requested Balashto join.The respondent's active preference for the Association andits eagerness to use it as means to forestall self-organization is furtherdisclosed by Vice-President See's conversation, at about the same timerwith employee Anderson. See stated that he wanted the Association"kept running" anti that he "didn't want it to the out." 13These activi-ties by the respondent's officials and supervisors leave no doubt thatitwas determined to avert the possibility that its employees mightselect the Union as bargaining representative.Part of its plan in thi&enterprise was to maintain, by indications of its preference and bysolicitation formemberships, the status of the Association as therepresentative of its employees. Its conduct in this latter connectionculminated some months later in another gesture of preference for theAssociation to which I advert below.'3See evidently had an ilea that lie was interfering with his employee'srights underthe Atbeeause he confetsed that he "should not be saving this," and that by doing so"lie [wae]sticking his neck out too far" LA SALLE STEEL COMPANY419In evaluating the inter-relationship between these activities in the-autumn of 1944 and the issuance of the respondent's preelection let-ter in April 1945, I am not unaware of the passage'of time betweenthem. -It is a factor which must be accorded proper weight in thedetermination of the issue as to whether the preelection letter standsas free speech or falls as merely another step in the respondent's illicit,efforts to defeat its employees' rights.But it is only one factor, andthere are others in this case which minimize its significance.Theinceptive period of organizational activity at a plant and the normal-peak of that activity in the preelection stage are two periods duringwhich employees may reasonably be held to have special sensitiveness'\uith regard to iuanifest ations of union hostility by their employer.If initial efforts at self-organization are inet by discrimination andcoercion, an atmosphere is established which the passage of a fewmonths will scarcely dissipate. If again on the very day when em-ployees are to vote, a day, I might say, when they have a right tcexpect the ballot box alone to decide the issue they are subjected tofurther coercion, the restraint previously engendered is revived mosteffectively.In this case the record proves that the respondent utilizedprecisely these two crucial periods of employee sensitiveness to com-plete its challenge to the statutory rights of its employees.On the day.of the election, and only one day after it issued its letter, the re-spondent, in receipt of informal notice that the War Labor Boardhad approved wage increases and holiday pay, quickly announced thesebenefits to its employees and ascribed their attainment to the effortsof the Association and itself. In this fashion the respondent was ableto climax its enterprise with the highest success.l"With these considerations in mind, I am at a loss to understandthe rigid refusal of the majority to view this case as one in which thetotality of its conduct demonstrates the speciousness of the respond-ent's argument that its preelection letter is privileged.Insistenceupon the fact that 6 months passed between the commission of theseunfair labor practices as the basis for immunity for the respondent'sletter not only ignores the events on election day, but assumes thatthe respondent itself, by the mere lapse in time, has remedied its unfairlabor practices of the autumn of 1944. I cannot view the case that waybecause I am convinced that the letter, in this milieu, clearly con-stituted a refreshment of the fears created by the earlier illegality,and, when taken together with the announcement on election day,became interwoven in the texture of the respondent's coercive tacticsto an extent remediable by nothing less than an affirmative order of14 I note that my colleagues have found this conduct to be an unfair labor practicewithin the meaning of Section 8(1) and have set aside the election because of it. I agree. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisBoard.Imust, consequently, dissent from so much of thisdecision which affords a privilege to the preelection letter.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not encourage activity on behalf of and membership inLa, Salle Steel Employees' Association, Inc., nor discourage activ-ity on behalf of and membership in United Steel Workers ofAmerica, C. I. O.We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Steel Workersof America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining, orother mutual aid or protection.All our employees are free tobecome or remain members of this union, or any other labor or-ganization.Employees may engage in union activity on companyproperty on their own time.We will refrain from entering into an exclusive bargaining con-tract with La Salle Steel Employees' Association, Inc., or otherwisedealing with it as the bargaining representative of any of ouremployees unless and until said Association shall have been certi-fied as such representative by the Board.LA SALLE STEEL COMPANY,Employer.Dated --------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Robert T. Drake,for the Board.Messrs.Lee C. ShawandEugene F.Scoles, of Chicago, 111, for the Respondent.Mr. John F. Cusack,of Chicago, Ill , for the AssociationMr. Norman L. Harris,of Chicago, Ill., for the Union.STATEMENT OF THE CASEOn February 1. 1945,United Steel Workers ofAmerica. affiliated with theCongress of Industrial Organizations,herein called the Union,filedwith the LA SALLE STEEL COMPANY421Regional Director for the Thirteenth Region (Chicago, Illinois), of the NationalLabor Relations Board, herein called the Board, a petition alleging that a ques-tion affecting commerce had arisen concerning the representation of employeesof La Salle Steel Company, herein called the respondent, at its plant at Hain-mond, Indiana, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Pursuant to notice of hearing duly served on the parties,the hearing was held on February 27, 1945, at Chicago, Illinois.Thereafter onMarch 30, 1945, the Board issued its Decision and Direction of Election' providingfor an election by secret ballot among the production and maintenance employeesof the respondent.This election was, held on April 20, 1945. In accordance withthe Direction of Election, the ballot contained the names of the Union and alsothe La Salle Steel Employees' Association, Inc., herein called the Association.The tally of ballots showed that of 203 valid votes, 106 were cast for the Associa-tion, 93 for the Union and 4 against any labor organizationOn April 24, 1945,the Union filed an amended objection to the conduct of the election, in which itrequested that the Board set aside the results of the election because of allegedactivities of the respondent in violation of the ActThereafter, on May 26, 1945,the Regional Director issued his report on the objections in which he found thatthe objections raised substantal and material issues with respect to the conductof the election and recommended that the election be vacated and set aside.Both the respondent and the Association filed exceptions to the Regional Direc-tor's report.On June 11, 1945, the Board issued an Order directing that a hear-ing be held on the objections to the conduct of the election.The Union there-after filed a charge against the respondent, and the Board, on March 25, 1946,by the-Regional Director, issued a complaint based upon such charge, allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (2s), and Section 2 (6)and (7) of the Act. The Board, by order, dated March 22, 1946, consolidatedthe cases.Thereafter, copies of the complaint, accompanied by a consolidatednotice of hearing on the allegations of the complaint and the objections to theconduct of the election, were duly served upon the respondent, the Association,and the Union.With respect to the unfair labor practices. the complaint alleged in substancethat the respondent had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act by urging, warn-ing and threatening employees against joining o assisting the Union, interrogat-ing its employees about union activities and membership, warning employeesagainst talking about labor organizations of company property, disparagingthe Union and other labor organizations, war4iing the wife of an employee againsther husband's participation in the Union, and requesting and instructing super-visors to discourage membership and activities in the UnionThe complaintfurther alleged that the respondent had, on or about April 1937, initiated, formed,sponsored, and promoted the Association, and thereafter assisted, dominatedand contributed to the support of, and interfered with, the administration of theAssociation.In its answer the respondent admitted the allegations as to commerce, butdenied that it had engaged in any unfair labor practices. The respondent furtheralleged that the election of April 20, 1945, was a bar to the complaint and thatthe Board and the Union were guilty of laches. The Association in its answer-denied the allegations of the complaint with respect to it and also alleged, as1 61 N L R B 151. 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad the respondent, that the election of April 20, 1945, constituted a bar to the,complaint and that the Board and the Union were guilty of lachesPursuant to notice a hearing was held. from April 8 to April 11, 1946, bothdates inclusive, at Hammond, Indiana and Chicago, Illinois, before the under-signed, the Trial Examiner duly designated by the Chief Trial Examiner. TheBoard, the respondent and the Association were represented by counsel and theUnion by an international representative.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence hearing on the issues,was afforded all partiesAt the close of the Board's case the respondent filed several motionsInsubstance these motions were (1) to dismiss the complaint as a whole, (2) todismiss each paragraph of the complaint, and (3) to strike certain testimonyfrom the record. The undersigned granted the motions to dismiss the allegationsthat the respondent had warned the wife of an employee against her husband'sparticipation in the Union and that the respondent had requested and instructedthe supervisors to discourage membership and activities in the Union, and alsogranted the motions to strike from the record testimony relative to a certainLoyalty Club, and the activities of one John Getzinger. In all other respectsthe motions were denied. At the close of the hearing, the respondent again movedto dismiss the complaint as a whole and to dismiss each paragraph of the com-plaint.The Association also, at the close of the hearing, moved to dismiss theallegation that the respondent had initiated, formed, sponsored, and promotedthe Association and thereafter assisted, dominated and contributed to its support.'These motions were denied.Although afforded an opportunity to do so, none of the parties argued orally.Subsequently, a brief was filed by the respondent with the undersigned.Upon the entire record in the case and from his observation of the iitnesses,-the undersigned makes the followingFINDINGS OF FACTITIIE BUSINESS OF THE RESPONDENTLa Salle Steel Company is a Delaware corporation with its principal office in-Chicago, Illinois, and its only plant at Hammond, Indiana, where it is engagedin the manufacture of cold drawn steel and shaftingDuring the year 1945the respondent purchased raw materials amounting iii value to more than $250,-000, of which in excess of 30 percent was shipped to the respondent from pointsoutside the State of Indiana. For the same period the respondent's salesamounted in value to more than $250,000, of which in excess of 85 percent wasshipped to points outside the State of Indiana.II.THE ORGANIZATIONS INVOLVED -United SteelWorkers of America,affiliatedwith the Congressof Indus-trial Organizations,and La Salle Employees'Association,Inc, are labororganiza-tionsadmittingto niembeishipemployees of therespondent.IIIrHE UNFAIR LABOR PRACTICESA Inteifelence. restraint, and coercionThe first efforts of the Union to organize the employees of the respondent's-plantwere made sometime in 1937. These efforts, however, were unsuccess-fulAt about the same tune, the Association was organized, and shortly there- LA SALLE STEEL COMPANY423after was recognized by the respondent as the bargaining representative for itsemployees.Organizational activities on behalf of the Union were begun again in Septem-ber 1944.Several of the employees testified to incidents occurring about thistimein which the respondent exhibited its antipathy to the Unionand its pref-erence for the Association.Francis Sutkowski "testified, that sometime in October 1944, George Evens,the respondent's general superintendent, called him into his office and spoke tohim at great length about his work. Two or three days later, Evens againcalled Sutkowski into the office and this time emphasized that the respondentwished to rely on the "old men" like Sutkowski because he had a lot of "hillybillies"in the plant.Four or five days later, Evens again called Sutkowski intothe office and began a conversation with him as follows : "Frank, there are thesehilly billiesThey go out to these taverns, they get drunk and then they havethese union men come in there and sign them up to the union. That is not fair,don't you think so?"Evens then remarked that there were also older men aswell as these "hill-billies," and then added, "Frank, I don't see what the CIO,will do you old men in here, and another thing, I don't see how we could applythe seniority in here with the men I have the way the CIO runs their seniority."Evens then closed the conversation by telling Sutkowski there was a lot the"old men" could do and referred to several of the employees who were most ac-tive in behalf of the AssociationHe commented with approval on their efforts-to stop the CIO, and suggested that Sutkowski follow their example! LloydCoffing testified that at about the same period, Evens called him into his office andasked Coffing why the men were in favor of the CIO and "what they wanted fromthe CIO, that [the respondent] would give the men anything that the CIO would-give."Evens denied both of these conversations, but he was not a convincing wit-ness.'The undersigned found Sutkowski and Coffing to be credible witnesses and_credits their testimony, and finds that the conversation set out above occurred astestified to by them.Similar statements were made by foremen who worked under Evens' direc-tion.Emil Balash testified that sometime in September 1944, his foreman,Andrew Sylwestrowicz, came to him at his work and said, "there is going to besome men out at the gate passing out C. I. O. handbills and that [Balash]shouldn't pay any attention to them, and that he thought La Salle Steel wasvery equal with their men and that they didn't need any union and he said henever thought that the C'. I. 0 would get into La Salle Steel." The next day,Sylwestrowicz asked Balash if he had been to a meeting of the Union.Duringthe same period, Sylwestrowicz told Balash that the Association was gettingactive and looking for new members and asked Balash to join itSylwestrowicz_denied this testimony but he was an evasive and unconvincing witness. Theundersigned credits the testimony of Balash and finds that these conversationsoccurred as testified to by him. In the latter part of 1944, Foreman HarryWalker came up to employee Lafe Skaggs, in the plant and told him, according2Sutkowski testified that prior to these three conversations with Evens in the latter'soffice, Sutkowski had not been called into Evens'office for 12 years.3Evens contradicted his own previous testimony given at the representation hearingand, although given an opportunity to do so, couldnot explainthe contradictionHefurther expressed ignorance of the rule distributed to all employees against solicitationon company property.He was extremelyvaguein his testimony as to when he firstgained knowledge of union activity,and about instructions as to laborpolicy which he-gave to foremen. 424DECISIONS OF NATIONALLABOR RELATIONS BOARDto Skaggs' undenied and credited testimony, that "the CIO was no good and allthey were doing was trying to bleed the men of their money."Joe Anderson, who was an employee representative in the Association, testifiedthat at a meeting in September 1944 between employee representatives and Mr.See, the respondent's vice-president, in charge of operations, See said, "that hewanted the Association kept runningHe said he didn't want it to die out andhe said he should not be saying this, he says he is sticking his neck out too far."See denied this testimonyOf the two witnesses, the undersigned finds Ander-son to be the more credible. The undersigned accordingly credits Anderson'stestimony, and finds that the conversation occurred as testified to by himOn April 19, 1945, the day preceding the election held by the Board, the re-spondent distributed to each of its employees a letter reading as follow,,,:To all Employees:A number of our employees have asked about the company policy regard-ing organization activities and whether or not it is necessary for them tosign up with a union in order to remain in our employ and continue to re-ceive such benefits as group insurance, vacations with pay, rest periods duringthe hot weather, the opportunity to work longer hours and many otheradvantages.We feel that our employees are entitled to know just where we stand andwhat our policies are.This statement is made and sent to each of you to -make our policies clear.These policies have been the same for many years.They are based on sound principles and will continue to be our policies.1.Membership in any organization, religious, fraternal or labor, hasnot been and will not be a requirement for employment by this company.The plant will continue to be operated in the "American way" where anyemployee can work as long as there is work to do and he applies him-self to his work and without payment of dues, fees, assessments to any-one.We will not be a party to any agreement whereby you will becompelled to pay for the right to continue to work for this company.Noemployee or group of employees can or will receive any advantage what-soever over any other group because of membership in any organization2.Solicitation of memberships of any kind on company time or prop-erty has been and will continue to be prohibited3. It has been and will be our policy to pay wage rates as high as thosepaidin our-industry.Careful check of wages in other plants shows thatour wage rates are as high or higher than those paid elsewhere for equalwork. Incentive plans which have been used wherever possible haveenabled employees to make substantial earnings above wage rates.4Our aim is to make work as steady as possible.Our record in thisspeaks for itself5.Every effort has been made to provide the best working conditionspossibleA comparison with other plants shows that we rank amongthe best.6Your company has always been proud of its employees and hasadvanced employees as rapidly as employment conditions permittedLength of service is given full consideration7Each of you has been and will be protected in your right to presentany question to the management of this company whether personal orrelated to your employment and have it carefully considered andreviewed LA SALLE STEEL COMPANY425,Our proposition in this matter is, therefore, that we stand firmly on theproposition that every employee shall be protected in his right to work hereirrespective of membership or non-membership in any labor organizationA secret ballot election is to be held Friday, April 20, 1945This is a serious business and everyone should vote and vote in accordancewith his carefully considered belief.All I ask is that you think this overcarefully and then be sure to voteLa Salle is known as a good place to work and we want to keep it that wayOur relations in the past have been pleasant and harmonious and we intendto do everything to keep them that way in the future.LA SALLE STEEL COMPANY.(s)THEO. S. SEE,Vice-President in Charge of Operations.This letter was distributed by attaching a copy to each employee's time cardOn the afternoon of April 20 before the polls opened for the afternoon voting-the respondent posted on the bulletin board in the employees' locker room anotice reading as follows:Notice to all Hourly Employees:We are pleased to announce that the National War Labor Board hasapproved the application of the LaSalle Steel Company and LaSalle Em-ployees Association's application requesting a second shift premium of fourcents per hour and a third shift premium of six cents per hour retroactiveto January 1, 1944, together with increased vacations retroactive to the1944 vacation season. Such premiums will be placed in effect at the earliestpossiblemoment.Retroactive payments will be made as quickly as thework of figuring can be done.(S)THEO S. SEE,VicePresident in Charge of Operations,LaSalle Steel Conipany.Also, on the afternoon of the 20th, See told one of the foremen to "tell the boysthat the four and six cent raise is already in," and this foreman, Steward, car-ried out these instructionsThis was done between 3 and 4 in the afternoonbefore the polls opened for the afternoon votingSee testified that knowledgeof this approval by the War Labor Board was received by the respondent onthe morning of the 20th.Concluding findingsIt is evident from the events set out above that from the very beginning of theUnion's 1944 organizational campaign, the respondent embarked on a course ofaction designed to discourage membership in the Union and encourage continuedactivity by and affiliation with the Association.This consistent pattern under-lies all of the activities of the respondent's officials set out above. It is apparentfrom Evens' conversations with Sutkowski, from the remarks of foremen Syl-westrowicz and Walker and from See's statements to the employee representa-tives.This same pattern is disclosed in the letter of April 19, which was, inessence, an appeal to the employees to vote for the status quo, that is the Asso-ciation, in the pending election.Finally, on the day of the election itself, therespondent gave further assistance to the Association, by posting a notice in whichitgave credit to the Association for obtaining a wage increase from the WarLabor BoardThis pattern of conduct, assisting and encouraging membershipand activity in one labor organization while discouraging membership and activityin another, is clearly prohibited by the Act 426DECISIONSOF NATIONALLABOR RELATIONS BOARDThe unlawful character of the respondent's conduct is even more clearlydemonstrated when it is viewed in connection with its no-solicitation rule.Asstated in the respondent's letter of April 19, its policy was to prohibit unionactivity on company time or property.'This prohibition of union activity oncompany property but on the employees' own time has frequently been held bythe Board and the Courts to be in violation of the Act,` and the undersigned, inaccordance with such decisions, finds it to be in violation of the Act in thepresent case.But, assuming that this were a proper rule, the situation wouldthen be one, where the respondent, while prohibiting activity on behalf of theUnion on company time or property, was itself employing this favorable oppor-tunity to carry on anti-CIO activity.Clearly, if the respondent, here, discrim-inatorily permitted the Association to carry on activity on company time andproperty, while prohibiting a similar practice by the Union, such discriminatoryconduct would be violative of the Act.A fortiori,where the respondent itselfcarried on activity on behalf of the Association-on company time and property,while denying a similar opportunity to the Union, such conduct is equally viola-tive of the Act.The respondent argues that its letter of April 19, is protected by the constitu-tional guaranty of free speech as set forth in the doctrine of theAmerican TubeBerulisigcase °But the respondent, here, was utilizing its control as an em-ployer over its employees to campaign actively in favor of the Association andagainst the Union.The Union, on the other hand, was prohibited from promot-ing its campaign on company time or property, and, clearly, the Union was notprivileged to attach leaflets to the employees' time cards, as the respondent didhereThe respondent cannot claim the protection of the constitutional right tofreedom of expression for this practice, whereby it availed itself of its controlover its employees on company property and time to engage in pro-Associationand anti-Union activity, while denying a similar opportunity to the Union topresent its case.For it is here not a question of the respondent'swords,butrather itsactionsthat came in conflict with the Act.Whatever one may thinkabout thelanguageof the letter, it is clear that the respondent'sconductherewas an illegal use of the respondent's authority to weight the scales in favor ofthe Association and against the Union.Furthermore, the letter is to be evaluated in terms of the pattern of conductof which it is a part's So evaluated, it is evident that the letter was a continua-tion of the respondent's campaign which was begun soon after the 1944 organ-izational efforts of the Union commencedThe letter was, in this context, notmeant to be and would not reasonably be interpreted by the employees as anappeal to their reason or as a submission of the respondent's ideas to the "com-petition of the market," e but rather as an expression carrying behind it the full*Evens testified that the rule did not in fact prohibit activity on the employees' own,time.But this testriuoan- cannot be credited as against the express language of the letter.Further, at least one emplovee, Late Skaggs, was told by Evens not to engage in unionactivity on company time or propeit^, and the respondent's foreman, Steward, testifiedthat lie understood the rule to apply to activities whenever an employee was on thepremises "5Matter of Republic Aviation Corporation,51 N L R B. 1186, enf'd 324 U S 793 ;Matter of Ecusta Paper Corporation, et al,Matter of Hoosier CardinatCorporation,67 N L R B 49,MltatteiofI1bcoMfgCo, 67 N L It B 210;Matter of Na-tional Lead Company,67 N L R. B 177°N. L R. B. v. American Tube BendingCo , 134 F (2d) 993 (C. C A. 2)° SeeN. L. R B. v. Virginia Electric t PowerCo., 314 U. S 469,479 ; Matter of RelianceManufacturing Company of Hattiesburg, Mississippi, 67N. L. R. B 515 ;Matter of GroveRegulator Company,66 N. L. R. B. 1102.8Holmes, J , dissenting inAbrams V. United States,250 U.S. 616, 630. LA SALLE STEEL COMPANY427weight of the respondent's economic power, in the light of the other eventsdescribed above.Accordingly, in its context, it cannot be considered to beprotected by the guaranty of freedom of speech ; and can, on the contrary, onlybe viewed as a violation of the Act.The respondent argues thatthe posting of the notice of the War Labor Board'sapproval of the wage increase, was not in violation of the Act because the Unionhad issued a leaflet in which it had stated that it also was asking the War LaborBoard to approve the increase. This argument is without merit. This argu-ment does not meet the fact that the respondent's notice specifically credited theAssociation with obtaining the approvalMoreover, it is evident that the re-spondent, since it only received knowledge of the approval on the morning of the20th, could certainly have waited until the following day to publicize the fact.It is obvious that the respondent hastened to post the notice and inform theemployees that the increase had been received, for the purpose of influencing theemployees in their choice of representatives in the election then being conductedby the Board. The Board has consistently held that such activity constitutes aninterference with an election,' and the undersigned, accordingly, finds that therespondent's action here constituted such interferenceThe undersigned finds that by the activities set forth above and by their total-ity, the respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act,B Alleged interference, restraint, and coercionThe Board introduced into evidence a letter addressed to Truman Harris, aforeman of the respondent, and signed by EvensThis letter read as follows :DEAR Six: This refers to your conversation with me, General Superintend-ent, in which you advised me that you have joined an organization made upof certain non-supervisory employees of the Company.As a foreman, you are a part of the Management and, under the NationalLabor Relations Act. the Company is responsible for your statements andactivities.Therefore, it will be necessary for you either to sever connectionswith the organization referred to or to revert to a production job under thesame conditions and rate of pay as the non-supervisory employees referred to.Please advise its within three days which course you propose to follow.The Board has held that an employer, although it may, in order to preserve itsneutrality, require a supervisor to cease activities in behalf of a labor organiza-tion, it may not under all circumstances require him to give up his membershipin a union.'° It would seem, accordingly, that this letter of the respondent toHarris,went too far.The Board, however, failed to introduce any evidence toshow the events which led up to the writing of this letter, and the undersigneddoes not believe that the letter standing alone, without any of the surroundingcircumstances, would justify a finding that the letter was sent in order to dis-courage union membership, rather than, as would have been proper, to preservethe respondent's neutrality.There was considerable other evidence introduced by the Board to show inter-ference, restraint, and coercion by the respondent.The undersigned does not9Matter of Continental Oil Company,58 N. L It. B. 169.Matter of Seneca KnittingMills.59 N L It. B 754.Matter of Federal Engineering Company, Inc.,60 N. L It. B. 592,-cited by the respondent in support of its contention, is not in point.i"Matter of Climax Engineering Company,66 N L R. B 1359 428DECISIONSOF NATIONALLABOR RELATIONS BOARDbelieve that any of the evidence in the record other than that discussed above-in Section III A of this report warrants such a finding."C The AssociationThe Board introduced no evidence to show that the respondent had, as alleged'in the complaint, initiated, formed, sponsored and promoted the Association atits formation in April 1937.Nor did it introduce any substantial evidence toshow -that, after that date, the respondent dominated or interfered with the-administration of the Association or contributed to its supportThe undersignedaccordingly finds that the respondent did not engage in unfair labor practices-within the meaning of Section 8 (2) of the Act.However, the evidence discussed above in Section 111, A, reveals that therespondent assisted the Association in violation of Section 8 (1) of the Actfrom the time of the beginning of - the Union's organizationalcampaign inSeptember 1944, up to and through the election on April 20, 1945, and the under-signed so finds.IV.THE EFFECT OFTHE UNFAIRLABOR PRACPIOESUPON OOMMERCEThe activities of the respondent set forth in Section III, A, above, occurring inconnection with the operations of the respondent described in Section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereofV.THE REMEDYThe undersigned has described above the unfair labor practices of the respond-ent which occurred in connection with the election It is evident that thesepractices prevented the employees from exercising their free choice in the electionand the undersigned will accordingly recommend that the election results be setaside.Since the election results are to be set aside, then the question concerningrepresentation found by the Board to have existed in its prior decision," has notas yet been resolved.While this question concerning representation is stillpending, the respondent should not grant exclusive recognition to either of thecompeting labor organizations."Moreover, it further appears that the majorityvote at the election for the Association was obtained with the assistance of therespondent.The undersigned will accordingly, for both of these reasons, recom-mend that the respondent withdraw its recognition of the Association as theexclusive representative of the employees, and further that it not enter intoa contract with the Association, unless and until the Association has beencertified by the Board.The undersigned has found that the respondent has engaged in a generalpattern of unfair labor practices designed to assist the Association and dis-courage activity for and membership in the UnionIt has done this in variousways-through the activities of its officials and foremen disparaging the Union11Among other evidence introduced by the Board was testimony by two active unionemployees that shortly after the Union began its organizational campaign,the respondentcriticized their work both verbally and in writing.Any inference that might be drawn fromthis testimony was clearly met by the respondent's evidence that letters of criticism weresent at this time to numerous other employees including some active on behalf of theAssociation1261 N L. R B 15113Hatter of Bercut-Richards Packing Company, ct aT , 65 NL R B 1052. LA SALLE STEEL COMPANY429)and urging activity on behalf of the Association-by its promulgation of a no-solicitation rule or company property-by its utilization of company time andproperty to campaign in favor of the Association while denying a similar.privilege to the Union, and by its attempting to influence the outcome of theelectionThese are no mere isolated instances, but, on the contrary, theyconstitute a general pattern of conduct designed to defeat the employees'freedom of self-organizationThey reveal an attitude by the respondent ofopposition to the purposes of the Act to protect the rights of employees gen-erally," and it is accordingly necessary that the respondent be ordered tocease and desist from in any manner interfering with these rights, and theundersigned will so recommendThe undersigned will also recommend that the respondent rescind its ruleagainst solicitation on company property so far as it prohibits solicitation onnon-working timeCONCLUSIONS OF L kwIUnited Steel Workers of America, affiliated with the Congress of IndustrialOrganizations, and La Salle Steel Employees' Association. Inc , are labor organ-izations within the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor practices within the meaning of _Section 8 (1) of the Act3.The aforesaidunfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not engaged in unfair labor practices within themeaning of Section 8 (2) of the ActRECOMMENDATION SUpon the basis of the above findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, La Salle Steel Company,Hammond. Indiana, and its officeis, agents, successors, and assigns shall:1Cease and desist from :(a)Encouraging activity on behalf of and membership in La Salle SteelEmployees' Association. Inc, while discouraging activity on behalf of andniemhership in United Steel AVoikers of America, CIO;(b)Prohibiting union activity on company property during non-working time,(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organ-izations, to join or assist United Steel Workers of America, affiliated with theCongress of Industrial Organizations, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act'2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Rescind immediately the rule prohibiting union activity on companyproperty, insofar as it applies to the employees' non-working time;(b)Withdraw the exclusive recognition granted to La Salle Steel Employees'Association, Inc, and refrain from entering into a contract with said Associationunless and until said Association is certified by the Board ;14May Department StoresCompanyvN L. R B.,326 U S 376 -430DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Post at itsplant at Hammond, Indiana, copies of the notice attached tothe Intermediate Report herein, marked "Appendix A."Copies of said notice, to'be furnished by the Regional Director for the Thirteenth Region, shall, afterbeing duly signed by the respondent, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive clays there-after in conspicuous places, including all places wheie notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced or covered by any other material ;(d)File with the Regional Director for the Thirteenth Region, on or beforeten (10) days from the date of the receipt of this Intermediate Report, a reportinwriting setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that the results of the election held by the Boardon April 20, 1945,be set aside.It is further recommended that the complaint be dismissed so far as it allegesthat the respondent has engaged in unfair labor practices within themeaning ofSection 8 (2) of the Act.It is further recommended that unless on or before ten (10) dais from thereceipt of this Intermediate Report the respondent has notified said RegionalDirector that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of the-National Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) da's from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such a statement ofexceptions and/or biief, the party or counsel for the Board filing same shall servea copy thereof upon each of the other parties and shall file a copy with tile Re-gional Director.As further provided in said Section 33, should any party desirepermissionto argue orally before the Board request therefor must be made inwriting tothe Board within ten(10) days from the date of the order transferringthe case to the Board.D.kVID REIN,Trial Examiner.Dated May 8, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not encourage activity on behalf of and membership in La SalleSteel Employees'Association,Inc., nor discourage activity on behalf of andmembership in United SteelWorkers ofAmerica, CIO.We will not in any manner interferewith,restrain,or coerce our em-ployees in the exeicise of their right to self-organizati5n,to form labor or-.1. LA SALLE STEEL COMPANY431ganizations,to join or assist United Steel Workers of America, affiliatedwith the Congressof Industrial Organizations or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.All our employees are free to becomeor remainmembers of this union, or any other labor organization. Em-ployees ma3 engage in union activity on company propertyon their owntime.We hereby withdraw the exclusive recognition previously granted to theLa Salle Steel Employees' Association, Inc, and we will not enter into anycontract with said Association unless and until it is certified by the Board.LA SALLE STEEL COMPANY,Envployer.By -------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.731242-47-vol 72-29